Journal Entries (1836): Journal3: (1) Motion for rule for return to certiorari or to show cause against attachment *p. 143; (2) rule to make return or to show cause *p. 145.
Papers in File: (i) Affidavit and petition for cer-tiorari and supersedeas, allocatur; (2) bond for certiorari; (3) writ of certiorari and copy of affidavit; (4) return to certiorari; (5) motion for rule to make “a full and explicit return” or to show cause against attachment; (6) copy of rule to make return and proof of service.
1824-36 Calendar, MS p. 258 [a].